El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los hechos necesarios para resolver esta apelación in-terpuesta por el demandante contra sentencia que declaró sin lugar sn demanda son los siguientes:
Por escritura pública No. 2 de primero de febrero de 1924 Da. Tomasa Calzada Bonano y Dn. Juan Benítez Gó-*706mez celebraron un contrato por el cual la primera arrendó los servicios del segundo para que administrase sus bienes y los de sus hijos menores de edad por término de seis años y mediante la remuneración al administrador del diez y ocho por ciento de las rentas de dichos bienes, que podría cobrar mensualmente. En esa escritura se hizo constar que los poderes y facultades que tendría el administrador se enumerarían en la escritura de poder que con la misma fechaj otorgaría doña Tomasa Calzada Bonano y que de acuerdo con ellos ejercería la administración.
En la misma fecha otorgó dicha señora ante el mismo notario la escritura que tiene el- No. 3 en la que, haciendo referencia al contrato anterior y para definir claramente las facultades de Dn. Juan Benitez G-ómez como adminis-trador de los expresados bienes, le confirió poder con facul-tades amplísimas para administrar sus bienes y los de sus hijos, que son menores de edad.
En virtud de esas escrituras Don Juan Benitez Gómez administró dichos bienes durante los meses de febrero, marzo y abril de dicho año y cobró mensualmente la remu-neración convenida, pero en el último mes Doña Tomasa Calzada revocó el poder que había conferido al Sr. Benitez Gómez y la administración de los bienes pasó a otra persona. Aunque en la escritura de revocación del poder no se expresa causa para ella, sin embargo, había ocurrido un hecho que disgustó a Doña Tomasa: el matrimonio de una hija suya de diez y ocho años de edad con el apoderado Don Juan Benitez Gómez.
Después de esos hechos Don Juan Benitez Gómez de-mandó a Doña Tomasa Calzada Bonano reclamándole el pago de $23,573.40, por lo que le correspondería como ad-ministrador hasta el término de su contrato de servicios, y los intereses legales de dicha suma, a razón de $345 men-suales según vaya venciendo cada mes desde el último día de mayo de 1924 y los sucesivos hasta el día de su pago.
*707Entre los motivos alegados por el demandante para sos-tener esta apelación hay tres que se refieren a la cuestión fundamental de derecho en este pleito y que pueden ser considerados conjuntamente. Son los siguientes:
" IN- — La Corte erró al declarar que del examen de las escritu-ras de arrendamiento de servicios y de mandato resulta que el nexo jurídico entre el demandante y la demandada no es otro que el ca-racterístico entre mandante y mandatario.
“IV. — La Corte erró al no declarar que el contrato principal y sustancialmente el único entre las partes era el de arrendamiento de servicios y que el contrato de mandato era sólo un accesorio del ánterior.
“V. — La Corte erró al establecer que la demandada tenía dere-cho a revocar el mandato que había conferido al demandante para definir sus funciones en el desempeño del arrendamiento de servi-cios. ’ ’
La teoría del apelante para la acción que ejercita es que si bien los mandatos son revocables a voluntad del mandante, sin embargo, no pueden ser revocados de ese modo cuando son complemento de otro contrato principal como lo es en este caso el de arrendamiento de servicios por cierto tiempo y por precio determinado.
Dice nuestro Código Civil que el mandato es un con-trato por el que una persona se obliga a prestar algún ser-vicio o a hacer alguna cosa por cuenta o encargo de.otra; que a falta de pacto en contrario se supone gratuito; y que uno de los modos de acabarse el mandato es por su revocación. Artículos 1611, 1613 y 1634. Por consiguiente, de acuerdo con nuestro derecho actual, el mandato puede ser retribuido y puede ser revocado a pesar de ser remu-nerado por convenio o por la presunción de serlo cuando el mandatario tenga por ocupación el desempeño de servi-cios de la especie a que se refiere el mandato; siendo el fundamento de la revocabilidad en el mandato que éste es una extensión de la personalidad del mandante porque el mandatario obra por cuenta y por encargo del mandante, *708siendo al mismo tiempo un acto de confianza. Sobre este particular dice el Sr. Manresa en sus comentarios al Có-digo Civil Español, al tratar el artículo 1732 de aquel có-digo que es igual al 1634 del nuestro, lo siguiente:
“Según el art. 1732, uno de los modos de extinguirse el mandato es la revocación del poder conferido. Es decir, que creada la rela-ción jurídica por el consentimiento de las partes, basta que una de ellas quiera para que acabe el mandato. A este querer del mandante se llama revocación. Significa esto una excepción a los principios generales, y su fundamento estriba en que siendo la representación y la confianza bases cardinales del contrato, es la voluntad del repre-sentado la que puede poner término a la representación. Siendo además un acto de confianza, lógicamente debe cesar cuando esta confianza desaparezca. Si así no fuera, se desnaturalizaría el con-trato, convirtiendo la representación en una verdadera enajenación de la personalidad, en algo que pugna con los principios del derecho moderno, y que significaría al persistir con ese carácter de irrevo-cabilidad como una supervivencia, como diría Taylor, de la servi-dumbre de la gleba de las behetrías medioevales. Por eso, sin duda, autores y civilistas ilustres, reputan la revocabilidad como nota esencial del mandato; y proscribiendo como opuesto a su naturaleza toda estipulación en contrario, estiman como axiomático el aforismo de Finita voluniatae, finitum esb ma/udatum. Abundando en estas doctrinas, Bertier decía: ‘que cuando un hombre confía sus inte-reses a otro, está sobrentendida la duración del encargo mientras la confianza dure, pues el mandante, ni a perpetuidad ni siquiera por tiempo determinado, enajena el pleno ejercicio de sus derechos, ce-sando el mandato cuando al representado plazca notificar su volun-tad en este sentido al mandatario, quien carece de derecho para opo-nerse a ella.’ Este concepto absoluto de la revocabilidad, lo explica categóricamente el art. 1733, al declarar que el mandante puede revocar el mandato a su voluntad.” Tomo XI, págs. 556-557.
Es cierto que a pesar del derecho de revocabilidad de-clarado en el Código algunos comentaristas admiten excep-ciones al derecho de revocación del mandato, diciendo el mismo comentarista Sr. Manresa ser excepción cuando el mandato se haya dado, no sólo en interés del mandante, sino en interés de éste y de un tercero, o interesando por *709igual al mandante y al mandatario, y cuando el mandato constituya una cláusula de un contrato sinalagmático, o sea que esté involucrado en otra convención cualquiera porque seguirá la condición de ésta, no será revocable sino por el mutuo disenso y se regirá por los principios que en este punto rijan la obligación principal a la que aparece subor-dinado. También el Sr. Sánchez Román dice que puede ser aparente excepción cualquier pacto de irrevoeabilidad que sea consecuencia de obligación contraída por el man-dante o mandantes entre sí, siendo varios, o con una ter-cera persona, distinta del mandatario, en virtud de la cual, y para llevar a término una convención contractual, bilateral o plurilateral, de interés común, de la que forme parte más o menos principal el otorgamiento de un mandato, se com-prometan los contratantes que la celebran a que no se re-voque dicho mandato o subsista mientras no se ultimen los fines capitales de aquella convención, por no ser tal man-dato constituido sólo en utilidad del mandante o mandan-tes sino de todos entre sí respecto de los otros o del man-dante comprometido a esa irrevoeabilidad por causa one-rosa con un tercero.
El Código Civil que consigna el principio de la revoca-bilidad del mandato no contiene excepciones a esa regla y si son excepciones a ella las mencionadas por los comenta-ristas citados es cuestión que no tenemos necesidad de de-clarar ahora porque el examen que hemos hecho de los do-cumentos que sirven de fundamento al apelante para su re-clamación nos convence de que este caso no está compren-dido en ninguno de los previstos por los autores citados como excepción al precepto .de la ley.
El apelante entiende que aquí existe un contrato principal, que es el de arrendamiento, al que está subordinado el de mandato, pero nosotros no lo entendemos así pues aunque fueron dos los documentos que se otorgaron en rea-lidad sólo existió un contrato de mandato por el cual la *710apelada confirió sn representación al apelante para qne le prestase sns servicios en la administración de sns bienes y de los de sns hijos menores de edad, mediante cierta retri-bnción convenida; mandato qne era necesario para qne el mandatario pudiera llevar a efecto la administración de esos bienes, demostrándose esto también por el hecho de qne en el documento independiente sobre arrendamiento de ser-vicios se hizo depender el mismo de las facultades qne se le habían de dar en la escritura de mandato, resultando así éste el principal y no el documento de arrendamiento de servicios. Y qne esto es así, se demuestra también porque pudo ser otorgado un solo documento conteniendo el man-dato, sn remuneración y el tiempo por el cual se contra-taba, sin qne a pesar de esta ultima estipulación no pudiera ser revocado el mandato dada la naturaleza jurídica del mismo y el precepto del artículo 1634 antes citado, que concede al mandante el derecho de revocar el mandato sin dis-tinguir de si es gratuito o retribuido, no obstante saber el legislador que puede ser retribuido y de establecer el caso en que se supone retribuido, y como la ley no distingue no debemos hacer distinciones.
Será bueno citar algunas palabras del comentarista Sr. Manresa en apoyo de esta conclusión. Dice así:
“Otra de las cuestiones que pueden suscitarse se refiere a si existe alguna distinción a los efectos de la revocabilidad entre el mandato gratuito y el retribuido — Los civilistas modernos están uná-nimes en afirmar que, cuando se trata del mandato gratuito, no ofrece duda ninguna el ser la voluntad del mandante lo bastante poderosa para extinguir el contrato; pero cuando se trata de un mandato remunerado, como lo son la mayoría en nuestra época, pa-recería injusta, puesto que no se trata sólo de los intereses y de los beneficios del poderdante, sino de romper la estipulación y perjudi-car al mandatario.
“Para quienes profesamos el principio de que allí donde la ley no distingue, no cabe distinguir, la cuestión no lo es desde el punto de vista legal. El art. 1733, sin reservas declara, que el mandante puede revocar el mandato a su voluntad, y siendo así tanto da que *711sea gratuito como remunerado. Reconocida la exactitud de esta in-terpretación, se pregunta si el mandatario tendrá derecho a una in-demnización por el perjuicio experimentado al cesar en. la comisión. Parece que en rigor de derecho no debe corresponderle, porque le-galmente del ejercicio de un derecho por el mandante no se puede pretender a título alguno satisfacción de un perjuicio por el manda-tario, pero la equidad puede aconsejar esa indemnización, habién-dolo reconocido así alguna jurisprudencia extranjera. Esto nO' obstante, desde el punto de vista del derecho positivo, único a que debe atender el intérprete, nada importa ese reconocimiento, porque tanto valdría cambiar la posición de la cuestión transportándola desde el derecho positivo al derecho constituyente, de lo que es a lo que debe ser.” 11 Manresa, Comentarios al Código Civil Español, págs. 558-559.
En verdad el documento sobre arrendamiento de servi-cios no contiene un contrato independiente del de mandato, ni es principal a éste, ya que dependía de las facultades que concediera el mandato, y, por tanto, aunque fijaba un término para el mismo no podía alterar la regla de la re-vocabilidad del mandato de modo que se llegara a la con-clusión de que la apelada babía enajenado su personalidad por determinado número de años, por lo que tenemos que llegar a la conclusión de que debe ser confirmada la senten-cia apelada.